DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-12, 15-17, 19, 20, and 51, drawn to a method of making an object, classified in B22F3/02.
Group II. Claims 24 and 32, drawn to a projectile, classified in F42B8/16.

The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process.  See MPEP § 806.05(f).  In the instant case, the product as claimed can be made by 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that for the reply to this requirement to be complete, it must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
In a voicemail from Lotta Kiuru-Ribar on 04/06/2020, a provisional election was made to prosecute the method claims (Group I – claims 1-12, 15-17, 19, 20, and 51).  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 24 and 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
One information disclosure statement (IDS) was submitted on 09/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim is indefinite because it recites a ratio that is not consistent with the number of components.  The claim refers to two components, i.e., (1) combined first and second metal powders and (2) polymer binder.  But one of the ratio endpoints is 8.95:1:05 requires a ratio of three components (8.95 and 1 and 05).  The claim recites a two-component ratio in the endpoint 9.2:0.8, and the first and second metal powders are presumed to be one component.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 12, 15-17, 20, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0124759 (A1) to Amick (“Amick”) in view of US 2008/0000379 (A1) to Hansen (“Hansen”), with evidence from Dictionary of Materials and Testing, second edition, p. 344 (“Dictionary of Materials and Testing”), alone, or optionally further in view of US 2008/0279710 (A1) to Zhamu et al. (“Zhamu”).
Regarding claims 1, 5, and 6, Amick teaches a method of forming an article (object).  Abstract; paragraph [0002].  The method includes the following steps: (a) providing mixed powders (preparing a mixture of powders) in a die or mold (paragraph [0065]); (b) compressing the powders to produce a shape of at least substantially the desired post-compression shape (preform) (paragraphs [0065], [0068]); and (c) heating the compressed powders after compression (paragraph [0068]).
The mixed powders includes tungsten-containing powder (metal powders) and polymeric binder.  Paragraphs [0040], [0047].  The tungsten-containing powder contains a variety of powders therein (e.g., WHA and FeW) (first and second metal powders) varying in coarseness or mesh size (first and second particle sizes).  Paragraphs [0029], [0045].  Additionally, the mixed powders and may include tin-containing powder (second metal powder) having a particle size (second particle size).  Paragraphs [0035], [0045].  The mixed powders may include iron powder (second metal powder inherently possessing a particle size).
The compression step may take place cold and without heating.  Paragraph [0068].  The lack of heating suggests that compression takes place at ambient room temperature.  Room temperature is defined as a temperature in the range of 20-30oC 
The heating step is conducted to cure the polymer binder and takes place at approximately 150oF to approximately 445oF (approximately 65.6oC to about 229.4oC) for a time period of 30 seconds (0.5 minute) to several hours (paragraphs [0070], [0071]), which overlaps the claimed ranges.
With respect to compression pressure, Amick teaches an example pressure of approximately 48 ksi to approximately 82 ksi (paragraph [0066]), which exceeds the claimed range.  However, Amick also teaches that the invention is not limited to this range and that values outside the range are within the scope of the invention.  Paragraph [0067].  Amick notes that increased compaction pressure increases the density of the article.  Paragraph [0067].  It follows that if the desired density of the article is to be lower than the 8 g/cc in Amick (paragraph [0024]), then the compaction pressure would also be lower than 48 ksi.
Amick teaches that densities outside of 8 g/cc are within the scope of the invention.  Paragraph [0024].  Hansen, directed to compression molded objects, teaches densities of compressed objects as low as 1.75 g/cc.  Paragraphs [0009], [0021].  It would have been obvious to one of ordinary skill in the art to have conducted the compression step of Amick at a pressure lower than 48 ksi, for example, when the desired object density is low because high pressure compaction would increase the density of the article, which is an undesirable effect where the density of the article is preferred to be low.
Alternatively and further regarding claims 1 and 5, Zhamu, directed to the production of an electrically conductive composite, teaches that applying pressures of between 5 psi and 50,000 psi is adequate to compact a composite (graphite, polymer, metal) in preparation for hot consolidation.  Paragraphs [0046], [0047], [0049], and [0050].  It would have been obvious to one of ordinary skill in the art to have conducted the compression step of Amick at a pressure lower than 48 ksi, for example, when the desired object density is low because high pressure compaction would increase the density of the article, which is an undesirable effect where the density of the article is preferred to be low.  Additionally, it has been demonstrated by Zhamu that low pressures can sufficiently compact a mixture of materials prior to final heat treatment.  
Regarding claim 2, Amick teaches that the polymer binders may come from 3M and Dupont (commercial sources).  Paragraph [0039].  This meets “dry powder coat” per the instant specification.
Regarding claim 4, Amick does not teach the presence of any solvents or liquids.  See, for example, Table 1.
Regarding claim 7, Hansen teaches a densities of 1.75-8.25 g/cc.  Paragraph [0021]; claims 9 and 10.
Regarding claims 8 and 9, Amick teaches that the object can be a projectile, such as a bullet or shot, having a mass of less than 0.324 grams (abstract; paragraph [0060]), which overlaps the claimed range.  Hansen teaches that projectiles are in the form of pellets.  Paragraphs [0001], [0021]; claims 8 and 18.   
Regarding claim 12, Amick discloses various proportions of powders.  In some examples, the ratio between WHA powder (first powder) and tin powder (second 
Regarding claims 15-17, Amick teaches that the mixed powders contains 0.1-10 wt.% polymer binder.  Paragraph [0040].  The metal powder as the remainder results in a metal powder proportion of 90-99.9 wt.%, which overlaps the claimed range.  The ratio of metal powder to binder is 9.99:0.01 to 9:1, which meets the claimed range.
Regarding claim 20, Amick teaches that the mixture can further contain a lubricant (additive).  Paragraph [0047].
Regarding claim 51, Amick teaches that the article can be coated and machined.  Paragraphs [0060], [0069].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amick in view of Hansen, with evidence from Dictionary of Materials and Testing, or optionally further in view of Zhamu, as applied to claim 1 above, and further in view of US 2003/0164063 (A1) to Elliott (“Elliott”).
Regarding claim 3, Amick teaches polymeric binders, but does not specifically teach a polyurethane binder.  
Elliott, directed to making tungsten-polymer composites, teaches that blends of polymers can be used to form the composite due to their easy melt processing, good impact properties, and ability to hold the composite together.  Paragraph [0048].  An example polymer binder is polyurethane.  Paragraph [0049].  Amick acknowledges that two or more different types of binders are permissible.  Paragraph [0042].  Therefore, it would have been obvious to one of ordinary skill in the art to have added or used .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amick in view of Hansen, with evidence from Dictionary of Materials and Testing, or optionally further in view of Zhamu, as applied to claim 1 above, and further in view of US 2009/0255434 (A1) to Pawloski (“Pawloski”).
Regarding claim 10, Amick teaches that the object can be a frangible projectile for a firearm (abstract; paragraphs [0037], [0068]), but does not specifically identify compressed-gas propulsion. 
Pawloski, directed to a system for firing frangible projectiles, teaches that the projectiles can be fired from a gun powered by compressed gas or air.  Paragraphs [0002], [0031].  It would have been obvious to one of ordinary skill in the art to have used the frangible projectile of Amick in the air gun of Pawloski because of the need to address rodent and other animal problems using frangible projectiles in a pneumatic gun (paragraphs [0004], [0015]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amick in view of Hansen, with evidence from Dictionary of Materials and Testing, or optionally further in view of Zhamu, as applied to claim 1 above, and further in view of US 2,995,090 to Daubenspeck (“Daubenspeck”).
Regarding claim 11, Amick teaches that iron powder can be added to reduce the density of the article (paragraph [0037]), but does not specify the type of iron powder.
Daubenspeck, directed to a metal-polymer composite, teaches that iron sponge powder is a satisfactory iron powder due to its good performance and low cost.  Col. 6, lines 44-47.  It would have been obvious to one of ordinary skill in the art to have used sponge iron for the iron powder in Amick because it would reduce manufacturing costs while ensuring good performance of the compact.
Regarding claim 19, Amick does not teach a tumbling step.  Daubenspeck teaches tumbling the composite in order to polish it and prevent adhesion.  Col. 5, lines 33-40.  It would have been obvious to one of ordinary to have added a tumbling step to the method of Amick because it would not only improve the aesthetic appearance of the object but also prevent it from sticking during handling.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ASM Handbook Glossary discloses definitions for cold compacting and cold pressing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 4, 2021